Citation Nr: 0414749	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  04-03 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to December 
1945 and from March 1951 to October 1951.

This appeal arose from a June 2003 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs, Regional Office 
(RO), which denied entitlement to service connection for a 
bilateral hearing loss and tinnitus.

Pursuant to an April 2004 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket under 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you, the 
veteran, if further action is required on your part.


REMAND

The veteran contends that his current bilateral sensorineural 
hearing loss and tinnitus are the result of an explosion aboard 
the USS Saratoga during his military service.  

The RO has denied the claims, finding that the veteran's hearing 
was normal during service, that the medical evidence refers to 
his post service employment with the railroad as a potential 
source of noise exposure and that there is no evidence of a nexus 
or link between current disability and noise exposure in service.

The veteran has not been examined by VA in order to obtain a 
medical opinion as to whether current disability is related to 
inservice noise exposure.  Also, the RO has not determined 
whether the provisions of 38 U.S.C.A. § 1154(b) concerning combat 
are applicable in this case.  

Court decisions during the pendency of this claim have continued 
to define the interpretation of the Veterans Claims Assistance 
Act of 2000 (VCAA) and the provisions of that Act.  See, e.g., 
Disabled Am. Veterans. v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Given these decisions, the claims file should be 
reviewed to determine whether any additional actions or notice is 
required to comply with that act.  

The VCAA requires VA to secure a medical examination or opinion 
if such is necessary to decide a claim for benefits.  38 U.S.C.A. 
§ 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  For a VA examination 
to be considered necessary under the VCAA to the decision of a 
claim, it must be the case that there is competent evidence on 
file that a veteran has a current disability or persistent and 
recurring symptoms of disability that in turn may be associated 
with his active service but at the same time, the medical 
evidence on file is insufficient to resolve the claim.  
38 U.S.C.A. § 5103A(d)(2); see also 38 C.F.R. § 3.159(c)(4)(i).  
In the present case, examination of the veteran is indicated.

Accordingly, the case is REMANDED for the following actions:

1.  (a) Provide any additional notification 
required under the VCAA to the veteran as to 
the evidence required to substantiate his 
claims, or as to which portions of the 
evidence he is responsible for and what 
evidence VA will assist him to obtain or 
develop, and specifically notify the veteran 
that he should provide or identify any 
evidence which is not already of record which 
he believes might be relevant to establish 
his claims.  

(b) Any notice given, or action taken 
thereafter, must also comply with the 
holdings of DAV, supra, and Quartuccio, 
supra, as well as any other controlling 
guidance provided after the issuance of this 
Board decision.  

2.  Request that the veteran identify records 
of treatment for hearing loss or tinnitus, 
particularly treatment after November 2002, 
from any additional providers, VA or private.

3.  Ask the veteran to identify any 
employment records, insurance examination 
records, statements from individuals who 
might have observed manifestations of hearing 
loss or tinnitus, or other records or 
evidence which might establish complaints of 
hearing loss or tinnitus prior to November 
1997.

4.  Obtain the records identified in response 
to paragraphs #2 and 3.

5.  If any of the records sought are not 
obtained, the veteran should be notified, and 
the specific records not obtained should be 
identified.  The efforts used to obtain those 
records should be explained.  Any further 
action to be taken with respect to the claim 
should be described.  

7.  Afford the veteran VA audiologic 
examination.  Request that the examiner 
obtain a detailed relevant clinical history, 
including pre-service, service, post-service 
employment and post-service recreational 
exposure to hazardous noise, and review all 
relevant records associated with the claims 
file pertaining to such history.  Following 
examination, the examiner should then render 
opinions as to (1) whether it is at least as 
likely as not (50 percent or greater 
likelihood) that a hearing loss disorder was 
incurred in or is etiologically related to 
the veteran's service or any incident 
thereof, and, (b) whether it is at least as 
likely as not (50 percent or greater 
likelihood) that a current tinnitus disorder 
was incurred in or is etiologically related 
to the veteran's service or any incident 
thereof.

8.  Thereafter, the VBA AMC should review the 
claims file to ensure that all of the 
requested development has been completed.  In 
addition, the VBA AMC must review the claims 
file to ensure that any other notification 
and development action required by the VCAA 
are completed.

9.  After undertaking any further development 
deemed essential in addition to that 
specified above, the claims for service 
connection should be readjudicated.  
Consideration should be given to the 
provisions of 38 U.S.C.A. § 1154(b), if 
determined applicable.  If any claim for 
service connection is not granted, a 
supplemental statement of the case (SSOC) 
should be issued.  The SSOC must contain 
notice of all relevant actions taken on the 
claims for benefits, to include a summary of 
the evidence and applicable law and 
regulations pertinent to the claims currently 
on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the 
case should be returned to the Board for 
final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2003).



